Case 2:20-cv-02291-DOC-KES Document 236-1 Filed 03/04/21 Page 1 of 6 Page ID
                                 #:4015




                       EXHIBIT A




                                                                 Exh. A, Page 9
Case 2:20-cv-02291-DOC-KES Document 236-1 Filed 03/04/21 Page 2 of 6 Page ID
                                 #:4016




                                      Emergency Shelter and Permanent
                                      Housing Data


                                      March 1, 2021

                                      Prepared for: Jayanthi Daniel

                                      Prepared by: Manuel Nuno and Lalitha
                                      Madakshira, Report Development Unit,
                                      Data Management Department




  1




                                                                 Exh. A, Page 10
Case 2:20-cv-02291-DOC-KES Document 236-1 Filed 03/04/21 Page 3 of 6 Page ID
                                 #:4017


  Description of the request: The following information provided in response to Judge Carter's Minute
  Order dated February 8, 2021, question number 1:

  How many people experiencing homelessness have received shelter in interim or emergency shelters in
  Skid Row, the City, and the County since June 18, 2020 and for the entire year 2020? Of those
  individuals, how many have exited into permanent housing placements?
  How many have entered into transitional housing placements?
  Of those that have exited into permanent or temporary housing since June 18, 2020, how long were
  they were in interim housing before they exited into permanent housing or transitional housing?


  Information: Emergency and transitional shelter jurisdiction was determined based on project location
  captured in the Homeless Management Information System (HMIS). Emergency shelter means any
  facility, the primary purpose of which is to provide a temporary shelter for the homeless in general or
  for specific populations of the homeless and which does not require occupants to sign leases or
  occupancy agreements. Transitional housing is a project that is designed to provide housing and
  appropriate supportive services to homeless persons to facilitate movement to independent living.

  People experiencing homelessness are at risk for infection during community spread of COVID-19.
  Based on the guidance from Center for Disease Control and Prevention and local public health agency,
  shelter provider continues to adjust their inventory to conform to social distancing rules. Generally,
  this results in reduction on number of available beds and the overall inventory are likely to fluctuate
  depending on the spread of the virus.




  2




                                                                                     Exh. A, Page 11
Case 2:20-cv-02291-DOC-KES Document 236-1 Filed 03/04/21 Page 4 of 6 Page ID
                                 #:4018




  Details:

                                                                                     Result for period June
                                                                                     18, 2020 - February 9                Result for period January
      Description (Skid Row)                                                         2021                                 2020 - December 2020
      How many people experiencing homelessness have
      received shelter in interim or emergency shelters in
      Skid Row *                                                                                 885 individuals                      1,441 individuals
      Of those individuals, how many have exited into
      permanent housing placements?**                                                            115 individuals                         260 individuals
      How many have entered into transitional housing
      placements?***                                                                             252 individuals                         262 individuals
      Of those that have exited into permanent or temporary
      housing, how long were they were in interim housing
      before they exited into permanent housing? (in
      days)****                                                                                           115 days                                198 days
      Of those that have exited into permanent or temporary
      housing since, how long were they were in interim
      housing before they exited into transitional housing?
      (in days) *****                                                                                     138 days                                112 days

      Participants who were exited to other destination but
      not to unsheltered location******                                                           81 individuals                         111 individuals

  * It is likely more participants are being served who are not captured in this data. According to Housing Inventory Count (HIC) point in-time 2019,
  approximately 77% of the programs that offered shelter bed participates in HMIS. Additionally, within this cohort there are number of beds that are not
  reported through HIC. This may be due to the fact those funded beds are not subsidized through public grants. LAHSA contracted providers are required
  to report data in HMIS, but providers who do not received LAHSA funding are encouraged but not required to report their inventory nor share occupancy
  information.

  The data includes beds strictly funded by LAHSA. Service providers have the option to contract with multiple agencies. For example, a service provider
  may have 100 beds available but they may choose to contract with LAHSA for only 30 beds. This data reflects the occupancy of those 30 beds. HMIS
  does not have occupancy information for the remaining 70 beds.


  ** The placements information is likely an undercount. Historically, on average 80% of housing placements are captured through HMIS. Additionally,
  clients who self-resolve (locates housing indepdently) are not captured in this data set since outcome of their placements are difficult to capture. Clients
  may not always update their case manager. Additionally, since the base population is limited to participants who are enrolled in emergency or transitional
  programs, it will not match the annual system placement. Participants have multiple pathways to permanent housing which is not limited to just these two
  programs. LAHSA funds interim housing at a variety of beds rates with programs such as Bridge Housing Programs funded at a level that requires a
  percent of permanent housing placements, but other interim housing programs such as Winter Shelter Programs funded at lower bed rates that are not
  conducive to permanent housing placements.

  *** Transitional housing portfolio are not fully captured in HMIS. Most transitional programs for adults are privately funded.

  **** Participants pathway to housing are not captured through a linear process. The participants’ journey to housing can be captured in multiple system
  since they are likely to be engaged with more than one agency. Therefore, the data must not be used as an absolute value. Also, persons experiencing
  homelessness who are victim of domestic violence are not represented in this data set since it is not captured in the HMIS.

  ***** HMIS coverage of transitional housing is likely an undercount. There has been a shift in the region over the past few years to invest and prioritize
  funding in other portfolio such as emergency shelter and permanent housing. Also, most transitional programs for adults are privately funded.

  ****** Permanent housing placements are determined based on specific outcome set forth by HUD. However, those categories do not always represent all
  possible exit destination. This line item represents participants whose exit destination response included Other, Client refused, Client does not know, and
  Client did not want to disclose.




  3




                                                                                                                                   Exh. A, Page 12
Case 2:20-cv-02291-DOC-KES Document 236-1 Filed 03/04/21 Page 5 of 6 Page ID
                                 #:4019




  Details:


                                                                                Result for period June 18,                    Result for period January
      Description (City)                                                        2020 - February 9 2021                        2020 - December 2020
      How many people experiencing homelessness have
      received shelter in interim or emergency shelters in
      the city *                                                                                 17,776 individuals                         25,036 individuals
      Of those individuals, how many have exited into
      permanent housing placements? **                                                             2,026 individuals                          3,733 individuals
      How many have entered into transitional housing
      placements? ***                                                                              2,965 individuals                          4,690 individuals
      Of those that have exited into permanent or
      temporary housing, how long were they were in
      interim housing before they exited into permanent
      housing? (in days)****                                                                                  254 days                                    252 days
      Of those that have exited into permanent or
      temporary housing since, how long were they were
      in interim housing before they exited into
      transitional housing? (in days) *****                                                                   176 days                                    144 days

      Participants who exited to other destination but not
      to unsheltered location******                                                                1,650 individuals                          4,438 individuals

  * It is likely more participants are being served who are not captured in this data. According to Housing Inventory Count (HIC) point in-time 2019,
  approximately 77% of the programs that offered shelter bed participates in HMIS. Additionally, within this cohort there are number of beds that are not
  reported through HIC. This may be due to the fact those funded beds are not subsidized through public grants. LAHSA contracted providers are required
  to report data in HMIS, but providers who do not received LAHSA funding are encouraged but not required to report their inventory nor share occupancy
  information.

  The data includes beds strictly funded by LAHSA. Service providers have the option to contract with multiple agencies. For example, a service provider
  may have 100 beds available but they may choose to contract with LAHSA for only 30 beds. This data reflects the occupancy of those 30 beds. HMIS
  does not have occupancy information for the remaining 70 beds.


  ** The placements information is likely an undercount. Historically, on average 80% of housing placements are captured through HMIS. Additionally,
  clients who self-resolve (locates housing indepdently) are not captured in this data set since the outcome of their placement are difficult to capture. Clients
  may not always update their case manager. Additionally, since the base population is limited to participants who are enrolled in emergency or transitional
  programs, it will not match the annual system placement. Participants have multiple pathways to permanent housing which is not limited to just these two
  programs. This represents 20% of all known system placement for calendar year 2020. It does not include placements from HACLA, LACDA or Long
  Beach. Also, intervention may differ depending on the specific need of the participants. LAHSA funds interim housing at a variety of beds rates with
  programs such as Bridge Housing Programs funded at a level that requires a percent of permanent housing placements, but other interim housing programs
  such as Winter Shelter Programs funded at lower bed rates that are not conducive to permanent housing placements.

  *** Transitional housing portfolio are not fully captured in HMIS. Most transitional programs for adults are privately funded.

  **** Participants pathway to housing are not captured through a linear process. The participants’ journey to housing can be captured in multiple system
  since they are likely to be engaged with more than one agency. Therefore, the data must not be used as an absolute value. Also, persons experiencing
  homelessness who are victim of domestic violence are not represented in this data set since it is not captured in the HMIS.

  ***** HMIS coverage of transitional housing is likely an undercount. There has been a shift in the region over the past few years to invest and prioritize
  funding in other portfolio such as emergency shelter and permanent housing. Also, most transitional programs for adults are privately funded.

  ****** Permanent housing placements are determined based on specific outcome set forth by HUD. However, those categories do not always represent all
  possible exit destination. This line item represents participants whose exit destination response included Other, Client refused, Client does not know, and
  Client did not want to disclose.


  4




                                                                                                                                   Exh. A, Page 13
Case 2:20-cv-02291-DOC-KES Document 236-1 Filed 03/04/21 Page 6 of 6 Page ID
                                 #:4020




  Details:


                                                                              Result for period June 18 2020                 Result for period January
      Description (County)                                                    - February 9 2021                              2020 - December 2020
      How many people experiencing homelessness have
      received shelter in interim or emergency shelters in
      the county *                                                                              25,155 individuals                         36,036 individuals
      Of those individuals, how many have exited into
      permanent housing placements? **                                                            2,945 individuals                         5,550 individuals
      How many have entered into transitional housing
      placements? ***                                                                             4,738 individuals                         7,136 individuals
      Of those that have exited into permanent or
      temporary housing, how long were they were in
      interim housing before they exited into permanent
      housing? (in days) ****                                                                                233 days                                   228 days
      Of those that have exited into permanent or
      temporary housing since, how long were they were
      in interim housing before they exited into
      transitional housing? (in days) *****                                                                  154 days                                   133 days

      Participants who exited to other destination but not
      to unsheltered location******                                                               3,408 individuals                         9,576 individuals


  * It is likely more participants are being served who are not captured in this data. According to Housing Inventory Count (HIC) point in-time 2019,
  approximately 77% of the programs that offered shelter bed participates in HMIS. Additionally, within this cohort there are number of beds that are not
  reported through HIC. This may be due to the fact those funded beds are not subsidized through public funding. LAHSA contracted providers are required
  to report data in HMIS, but providers who do not received LAHSA funding are encouraged but not required to report their inventory nor share occupancy
  information.

  The data includes beds strictly funded by LAHSA. Service providers have the option to contract with multiple agencies. For example, a service provider
  may have 100 beds available but they may choose to contract with LAHSA for only 30 beds. This data reflects the occupancy of those 30 beds. HMIS
  does not have occupancy information for the remaining 70 beds.

  ** The placements information is likely an undercount. Historically, on average 80% of housing placements are captured through HMIS. Additionally,
  clients who self-resolve (locates housing independently) are not captured in this data set since the outcome of their placement are difficult to capture.
  Clients may not always update their case manager. Additionally, since the base population is limited to participants who are enrolled in emergency or
  transitional programs, it will not match the annual system placement. Participants have multiple pathways to permanent housing which is not limited to
  just these two programs. This represents 29% of all known system placement for calendar year 2020. It does not include placements from HACLA,
  LACDA or Long Beach. Also, intervention may differ depending on the specific need of the participants. LAHSA funds interim housing at a variety of
  beds rates with programs such as Bridge Housing Programs funded at a level that requires a percent of permanent housing placements, but other interim
  housing programs such as Winter Shelter Programs funded at lower bed rates that are not conducive to permanent housing placements.

  *** Transitional housing portfolio are not fully captured in HMIS. Most transitional programs for adults are privately funded.

  **** Participants pathway to housing are not captured through a linear process. The participants’ journey to housing can be captured in multiple system
  since they are likely to be engaged with more than one agency. Therefore, the data must not be used as an absolute value. Also, persons experiencing
  homelessness who are victim of domestic violence are not represented in this data set since it is not captured in the HMIS.

  ***** HMIS coverage of transitional housing is likely an undercount. There has been a shift in the region over the past few years to invest and prioritize
  funding in other portfolio such as emergency shelter and permanent housing. Also, most transitional programs for adults are privately funded.

  ****** Permanent housing placements are determined based on specific outcome set forth by HUD. However, those categories do not always represent all
  possible exit destination. This line item represents participants whose exit destination response included Other, Client refused, Client does not know, and
  Client did not want to disclose.

  5




                                                                                                                                   Exh. A, Page 14
